Opinion issued July 10, 2009










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-09-00440-CV
____________

IN RE NORTHERN NATURAL GAS COMPANY, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONRelator, Northern Natural Gas Company, has filed a petition for a writ of
mandamus complaining of Judge Daniel Hinde’s


 April 13, 2009 order denying
relator’s plea to the jurisdiction and motion to dismiss.
          We deny the petition for a writ of mandamus.  PER CURIAM
Panel consists of Chief Justice Radack and Justices Sharp and Taft.